Case: 20-40680       Document: 00515912884            Page: 1      Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                June 24, 2021
                                     No. 20-40680
                                                                               Lyle W. Cayce
                                  Conference Calendar                               Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Bridget Marie Dobrovolsky,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                                No. 4:19-CR-242-9


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Bridget Dobrovolsky has moved
   to withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Dobrovolsky has
   filed a pro se response and motion for appointment of substitute counsel. The


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-40680      Document: 00515912884          Page: 2   Date Filed: 06/24/2021




                                    No. 20-40680


   record is not sufficiently developed to allow us to make a fair evaluation of
   Dobrovolsky’s claim of ineffective assistance of counsel; we therefore de-
   cline to consider the claim without prejudice to collateral review. See United
   States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief, relevant portions of the record, and
   Dobrovolsky’s response. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review.
          Accordingly, the motion for leave to withdraw is GRANTED, coun-
   sel is excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2. The motion for appointment of sub-
   stitute counsel is DENIED. See United States v. Wagner, 158 F.3d 901,
   902−03 (5th Cir. 1998).




                                          2